WASSERSTROM, Judge.
Defendant was tried and convicted under an indictment charging robbery first degree in the first count, rape in the second count, and sodomy in the third count. On this appeal, he raises the single contention that *694the trial court erred in refusing his motion for severance. He argues in support that Rule 24.04 allowing joinder of these three counts is an unconstitutional enactment in violation of Article V, § 5 of the Missouri Constitution.
State v. Baker, 524 S.W.2d 122 (Mo.banc 1975) contradicts defendant’s position. Burnside v. State, 552 S.W.2d 339 (Mo.App.1977); State v. Brannom, 539 S.W.2d 747 (Mo.App.1976). Defendant relies upon the views expressed in one of the concurring opinions in the Baker case, which disagrees with the majority of the court with respect to the validity of Rule 24.04. However, this court has no choice but to follow and apply the majority view expressed in Baker. State v. Toney, 537 S.W.2d 586, l.c. 596[9] (Mo.App.1976).
Affirmed.
All concur.